Case 3:17-cv-00209-BRM-LHG Document 263 Filed 06/23/21 Page 1 of 1 PageID: 9597
                                                                               SAMUEL I. PORTNOY
                                                                               Director

                                                                               Gibbons P.C.
                                                                               One Gateway Center
                                                                               Newark, New Jersey 07102-5310
                                                                               Direct: (973) 596-4909 Fax: (973) 639-6218
                                                                               sportnoy@gibbonslaw.com




                                                   June 22, 2021        So Ordered this 23rd day of June, 2021,

 VIA E-MAIL (lhg_orders@njd.uscourts.gov)

 Honorable Lois H. Goodman, U.S.M.J.
 United States District Court
 District of New Jersey                                                 Lois H. Goodman, U.S.M.J.
 Clarkson S. Fisher Building &
 U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

            Re: In Re Novo Nordisk Securities Litigation
                Master File No.: 17-cv-0209 (BRM) (LHG)

 Dear Judge Goodman:

         This firm, along with Davis Polk & Wardwell LLP, represents defendants Novo Nordisk
 A/S, Lars Rebien Sørensen, Jesper Brandgaard, and Jakob Riis in the above-referenced matter.
 We write, jointly with plaintiffs, to request an extended deadline for the joint sealing motion the
 parties plan to file in connection with defendants’ motion for summary judgment.
         Per the briefing schedule currently in place [ECF No. 260], and Local Rule 5.3(c)(2)(ii),
 the parties’ joint sealing motion will be due on July 26, 2021 unless the Court orders otherwise.
 The parties believe additional time will be needed. Their respective submissions are quite large.
 Preparing the necessary joint sealing motion will require careful review of hundreds of exhibits,
 and hundreds of pages of briefing and Local Rule 56.1 statements, to identify the portions
 warranting permanent seal.
         In light of the foregoing, the parties respectfully request that the deadline for their joint
 sealing motion for defendants’ motion for summary judgment be extended to August 30, 2021.
         If the above proposal meets with Your Honor’s approval, we respectfully request that this
 letter be So Ordered. If it would assist the Court, the parties would be happy to discuss this
 request with Your Honor.
                                                            Respectfully submitted,

                                                            s/ Samuel I. Portnoy
                                                            Samuel I. Portnoy

 cc:          All Counsel of Record (via email)




 Newark New York Trenton Philadelphia Wilmington                                   gibbonslaw.com
